EXHIBIT 10.26

DISTRIBUTORSHIP AGREEMENT

This Distributorship Agreement ("Agreement"), effective the 1st day of October
2015 (the "Effective Date"), is between Vivex Biomedical, I e., a Delaware
corporation ("Company") and CPM Medical Consultants, LLC a  

LimitedLiabilityCompany, specifically including their affiliates and
subsidiaries/(“Distributor")(individually "Party" and collectively "Parties").

This Agreement will not bind Company until countersigned by the Company's
authorized representative, regardless of partial performance, and no performance
by Company will constitute an agreement or ratification of this Agreement. This
Agreement will be automatically rescinded without further acts of Company, and
any offers will be revoked, if Distributor does not sign and return the
Agreement to Company within 15 business days of the Effective Date. AS A
MATERIAL CONDITION PRECEDENT TO ENTERING INTO THIS AGREEMENT, DISTRIBUTOR
REPRESENTS AND WARRANTS THAT IT IS NOT AND SHALL NOT BECOME A PHYSICIAN-OWNED
DISTRIBUTORSHIP ("POD"). NO DISTRIBUTOR AFFILIATES/SUBSIDIARIES THAT ARE PODs
SHALL PURCHASE PRODUCTS UNDER THIS AGREEMENT.

The Parties, intending to be legally bound, agree as follows:

ARTICLE One
APPOINTMENT

1.1Grant. Company grants Distributor for the Term (defined below) the
non-exclusive right to market, sell, distribute, and service all biologics
products listed in Exhibit A ("Products") in the Territory and Field of Use
specified in Exhibit B. Distributor's appointment is non-exclusive. Company may,
at its sole discretion and at any time, appoint additional distributors as
exclusive or non-exclusive distributors of Products in any field of use and in
any geographic area, including without limitation, the Territory and the Field
of Use.

1.2Limitations of Use. The Products are to be sold by Distributor directly or
through other stocking distributors solely to hospitals and medical practices
for use solely by licensed physicians for implantation by such physicians in
their practice of medicine.

1.3Promotion. Distributor shall use its reasonable best efforts to market and
sell the Products. Distributor's commitment for Products shall be limited to
that which is specified on Distributor's outstanding purchase orders. During the
Term, Distributor shall not directly or indirectly become an exclusive
distributor of any biologics or biomaterials that compete with Company's
offerings.

1.4Manufacture and Supply Commitments. During the Term, Company shall make
commercially reasonable efforts to manufacture and supply to Distributor the
quantities of Products that Distributor requires. Distributor will keep Company
informed of Distributor's marketing plan and strategy for selling the Products
in the Territory.

1.5Forecasting. Within 30 days after the Effective Date, the Parties shall
negotiate in good faith to agree in writing to a commercially reasonable
forecasting methodology which, given

1Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

reasonable efforts, assures an uninterrupted supply of Products to customers.
The components of the forecasting methodology will include the following:

(a)short-term forecasts which ensure proper planning of manufacturing production
to meet demand (purchase orders from Distributor to Company should be, within a
mutually acceptable range, consistent with the forecast);

(b)long-term forecasts which aid Company in capacity planning and ensure optimal
investments in manufacturing expansions;

(c)the forecasts shall be developed taking into account lead time requirements
necessary to ramp up production as well as assuring proper supply of long lead
time materials.

ARTICLE Two
PRODUCT TRANSFER PRICING AND COMPENSATION

2.1Prices, Risk of Loss, and Shipping. The Transfer Fees listed in Exhibit A are
FOB shipping point, which shall be either Company's or Manufacturer's place of
business, as applicable. All risk of loss or damage to the Products shall pass
to Distributor at the FOB point, but Company will cooperate fully with any
Distributor claims against shippers. Certain Products not manufactured by
Company may be shipped directly from Company's third-party manufacturer (the
"Manufacturer"). Unless otherwise agreed, Company or Manufacturer, as
applicable, shall ship to Distributor's domestic facilities only. Distributor is
responsible for all deliveries to Distributor's affiliates and subsidiaries, if
any, and to end-users, including obtaining, at Distributor's expense, any
required customs, export, and import approvals. The Transfer Prices on Exhibit A
("Transfer Prices") exclude shipping, expediting fees, and insurance, where
applicable, and all state, local, and federal sales and excise taxes, all of
which shall be billed separately and shall be the Distributor's sole
responsibility. Prices are subject to periodic market adjustments. Company may
change Transfer Prices for Products consistent with fee changes applicable to or
consistent with changes applicable to Company's other customers. Company will
take reasonable measures to provide advance notice of price changes.

2.2Payment Terms. Terms of payment are Net 50 days from the invoice date for
Distributor's order; provided, Company may adjust such payment terms in its sole
discretion based upon any factors Company deems relevant, including
Distributor's payment history, frequency and volume of orders, and financial
condition. Distributor guarantees payment of all receivables owed to Company
resulting from its affiliates' or subsidiaries' Product purchases.

2.3Order Forms and Terms & Conditions of Sale. When placing orders for Products,
Distributor shall use its purchase order form and Company's Terms of Sale in
Exhibit C shall apply. Any Distributor terms that conflict with or add to the
terms of this Agreement shall not apply unless the Parties mutually agree
otherwise in writing. Product Returns will be governed by Exhibit D and Product
Storage and Handling will be governed by Exhibit E.

2.4Rebate in Company Stock. During the Term, Distributor will earn a Rebate in
shares of Company stock based on Net Transfer Volume under the formula in
Exhibit A. Transfer Fees paid to Company's affiliated or subsidiary companies
and invoices paid more than 50 days

2Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

after the invoice date will not be counted under the Rebate formula. Company
shall allow a grace period which will extend until the next, immediate business
day, if the last day for timely payment occurs on a weekend or holiday

2.4.1"Net Transfer Volume" means total Transfer Fees received by Company minus
charges for' amounts allowed or credits for warranty claims, returns, recalls,
uncollected or uncollectible accounts, services, invoices more than 50 days past
due and the like. Company may offset its future stock rebate obligations for Net
Transfer Volume adjustments occurring after the Rebate in Company Stock is
issued, but may not claw back already issued shares.

ARTICLE Three
MATERIALS TO BE FURNISHED BY COMPANY

3.1Marketing Literature. Company will furnish Distributor technical and sales
promotional material, brochures, bulletins, and specification data covering the
Products. Such materials will be furnished in reasonable quantities and at no
cost to Distributor, unless otherwise agreed between Company and Distributor.
Except for private label literature, Distributor will not use any marketing
literature or sales promotion materials in connection with the sale of the
Products other than literature and materials approved in advance by Company.

3.2No Alteration. Distributor will not alter any materials supplied by Company
without Company's prior written consent.

3.3Product Labeling. Company shall label and package all Products using labels
and packaging as agreed between the Parties. Distributor will not alter such
labeling or packaging without Company's prior written consent. Company will
private label Distributor's AmBioChoice and AmBioChoice Plus human amniotic
membrane allograft as reasonably agreed. Company may include advertising or
other Company inserts inside packaging.

ARTICLE Four
SERVICES TO BE PROVIDED BY DISTRIBUTOR AND CUSTOMER SUPPORT

4.1Customer Support. Distributor shall support and service requirements of
Product end-users and shall maintain end-user complaint files in compliance with
American Association of Tissue Banks (AATB) requirements and other applicable
governmental requirements. In addition, Distributor shall be responsible for
Product end-user training.

4.2Customer Complaints and Recalls. Distributor shall engage in all
communications with the end-users to whom Distributor sells Products.
Distributor shall supply to Company within three working days of Distributor's
receipt, copies of any complaints that Distributor believes are attributable to
the Products. Company shall promptly notify Distributor of any suspected
failures of Products, whether or not such Products have already been shipped to
Distributor. If there is a problem with any Product that may affect the
Product's performance, or if any governmental or regulatory authority in the
Territory issues a request, directive, or order that any Product be recalled or
withdrawn, or such request, directive, or order is imminent, or if a court of
competent jurisdiction orders such a recall or withdrawal, Company shall
determine in its sole discretion whether a product recall is necessary, and
Company and Distributor shall administer any recall in accordance with
applicable governmental regulations. To the extent a recall results from any
cause

3Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

or event arising from design, manufacture, or shipment of the Products, Company
(or Company's source) shall be responsible for the expense of the recall,
provided Distributor shall provide Company with reasonable documentation of such
expense. To the extent a recall results from any cause or event arising from
Distributor's marketing, sale, promotion or distribution of, or improper storage
or training with respect to the Products, Distributor shall be responsible for
the expense of the recall, provided Company shall provide Distributor with
reasonable documentation of such expense. In each instance, the Parties shall
cooperate to efficiently administer the recall. Recall expenses shall include,
without limitation, the expenses of notification, destruction, and return of the
recalled or withdrawn Products and Distributor's and Company's costs for the
Products recalled or withdrawn, including medical expenses.

4.3Product Sales Reports. In accordance with the applicable requirements of
Medical Device Directive 93/42 EWG, ISO 13485, and AATB and "361" HCT/Ps
Standards, Distributor will permanently maintain a complete record of all
Products sold and installed in the Territory ("Tracking Report"). These records
will list, by serial number or ID tracking number, all locations with name and
address, where Products are installed. The Tracking Report shall contain
sufficient information to permit complete and rapid withdrawal of a Product from
the market. If a recall or the withdrawal of the Product shall occur,
Distributor shall actively assist Company to ensure prompt and safe recall or
withdrawal of the Product from customer and the Territory. Distributor shall
retain the Tracking Report for the projected useful life of the Products sold or
placed in the Territory and shall provide such Tracking Report upon request by
Company. On a quarterly basis and upon termination of this Agreement,
Distributor shall promptly deliver the Tracking Report to Company. Upon the
delivery of the Tracking Report to Company by Distributor in the event of
termination of this Agreement, Distributor will no longer be required to
maintain the Tracking Report except as required by law or AATB standards.

ARTICLE Five
WARRANTY, COMPLIANCE WITH LAWS, AND INDEMNIFICATION

5.1Warranty. Company warrants that all Products will comply with legal
requirements and specifications and the descriptions on its written materials
provided to Distributor before or concurrently with Product shipment; provided,
the Products are properly handled and stored by Distributor, and implanted by
end-users, according to reasonable Company instructions. Company does not
warrant or guarantee the Products against the risk of disease transmission to
potential recipients. Distributor shall have no further authority to make any
representations or warranties concerning the Products other than those set forth
above and in medical applications in Company approved sales literature. Except
as expressly provided in this Agreement, Company shall have no other
responsibility or liability with respect to Products, or the use thereof, or any
services supplied under this Agreement. The length of the warranty for each of
the Products is 90 days after delivery to Distributor, or its end-user where the
Products are shipped directly to the end-user.

5.2Company's Options in Event of Breach. In the event of a breach of any of
Company's warranties, Company shall, at Company's sole option and as an
exclusive remedy, promptly refund the purchase price of the defective Product or
replace the Product at Company's expense, including shipping charges. If Company
requests Distributor to return the defective Products, such return shall be done
at Company's expense.

4Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

5.3Use by Users. The warranty provided shall not be voided due to use of the
Products by Distributor's (or its affiliates', subsidiaries' or stocking
distributors') customers or end-users; provided, that Distributor and
Distributor's agents, employees, and sub-distributors use and store Products in
accordance with Exhibit F. Any Products constituting a biologic or synthetic
substance (the "Biologics") intended to enhance cellular growth may require
special handling and storage, including temperature-controlled facilities, and
may require registration by Distributor within the jurisdiction of operation and
sale. Distributor shall comply with all instructions for handling and storage
and to obtain all necessary registrations and permits for such Biologics, and
any failure to comply with the foregoing shall constitute a material breach
under this Agreement and void any warranty related thereto.

5.4Disclaimer of Any Other Warranties. COMPANY MAKES NO WARRANTIES REGARDING THE
PRODUCTS OTHER THAN THE EXPRESS WARRANTIES IN EXHIBIT C TO THIS AGREEMENT AND
THERE SHALL BE NO IMPLIED OR STATUTORY WARRANTIES, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WARRANTY
AGAINST DISEASE TRANSMISSION, CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OR
NON-INFRINGEMENT.

5.4.1ADDITIONALLY, COMPANY MAKES NO REPRESENTATIONS OR WARRANTIES CONCERNING THE
BIOLOGIC PROPERTIES OR BIOMECHANICAL PROPERTIES OF THE PRODUCTS, INCLUDING
WITHOUT LIMITATION THE RISK OF DISEASE TRANSMISSION TO POTENTIAL RECIPIENTS. FOR
THE PURPOSES OF THIS SECTION: (A) "BIOLOGIC PROPERTIES" MEANS THE GENETIC
PROPERTIES OF A PART OR FUNCTION OF A LIVING BODY AND (B) "BIOMECHANICAL
PROPERTIES" MEANS THE MECHANICAL PROPERTIES OF A PART OR FUNCTION OF A LIVING
BODY, WHICH PROPERTIES DEPEND UPON THE INHERENT PROPERTIES OF THE PART OR
FUNCTION'S CONSTITUENTS AND UPON HOW THE CONSTITUENTS ARE ARRANGED RELATIVE TO
EACH OTHER. IN NO EVENT SHALL EITHER PARTY BE LIABLE, WHETHER AS A RESULT OF
CONTRACTUAL BREACH, TORT OR OTHERWISE, TO THE OTHER PARTY FOR ANY CONSEQUENTIAL,
SPECIAL, OR INCIDENTAL DAMAGES INCURRED BY SUCH OTHER PARTY, INCLUDING BUT NOT
LIMITED TO INJURY TO GOODWILL, OR INDIRECT OR SPECULATIVE LOST PROFITSUNLESS
SUCH LIABILITY RESULTS FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
OTHER PARTY. THE FOREGOING LIMITATION OF LIABILITY SHALL NOT APPLY TO THE
PARTIES' RESPECTIVE CONFIDENTIALITY OBLIGATIONS HEREUNDER.

5.5Branding. Except for private labeling of Distributor's AmBioChoice and
AmBioChoice Plus products, all Products shall be marketed solely under the
branding and trademarks ("Trademarks") owned by Company and assigned to each of
the Products. Such branding and trademarks may change from time to time at
Company's sole discretion. Company grants to Distributor a limited license to
the Trademarks to be used solely in the marketing of the Products during the
Term of this Agreement provided that such use by Distributor is then in
accordance with federal regulations concerning the marketing of medical products
and any other relevant statutes and regulations. As between Company and
Distributor, Company shall have the

5Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

exclusive right to prosecute and defend all intellectual property rights with
respect to Trademarks underlying the Products.

5.6Compliance with Laws. Each Party shall comply with all applicable United
States federal, state, and local laws, executive orders, rules, and regulations
in connection with the performance of their respective obligations under this
Agreement, including without limit: a) any requirements which may be or become
applicable due to the fact that one of the equity owners of Company is a
physician and surgeon whose patients may receive medical services, including
implants, included among the Products, some of whom from time to time may
receive financing with respect to such services under the federal Medicare or
Medicaid programs; b) regulatory requirements for human cellular and tissue
based products in 21 CFR Part 1271; c) standards of procedure and operation
required by the American Association of Tissue Banks; and d) generally accepted
industry standards related to the current good tissue practices issued by the
U.S. Food and Drug Administration.

5.7Indemnification.

(a)Definition of "Loss". A "Loss" or "Losses" shall mean any and all damages,
deficiencies, claims, actions, charges, suits, proceedings, demands,
assessments, judgments, orders, decrees, awards, penalties, fines, amounts paid
in settlement, losses (including any diminution in value), costs, expenses,
fees, obligations and liabilities (including, without limitation, costs of
collection and attorneys' fees and expenses) arising from or related to any of
the following:

(i)Company. In the case of Company as Indemnifying Party (as defined below), (A)
any breach of or inaccuracy in any representation or warranty made by or on
behalf of Company in this Agreement, (B) any breach or violation of any covenant
or agreement made by or on behalf of Company in this Agreement, or (C) the
failure of any Product to conform to any express warranty during the warranty
period applicable thereto or, when delivered to Distributor, to conform to the
specifications issued by Company, provided, however, that Company shall not
indemnify Distributor to the extent that such Loss arises from the gross
negligence or willful misconduct of Distributor or its customers.

(ii)Distributor.. In the case of Distributor as Indemnifying Party, (A) any
breach of or inaccuracy in any representation or warranty made by or on behalf
of Distributor in this Agreement, or (B) any breach or violation of any covenant
or agreement made by or on behalf of Distributor in this Agreement, provided,
however, that Distributor shall not indemnify Company to the extent that such
Loss arises from the gross negligence or willful misconduct of Company.

(b)In General. Company shall indemnify Distributor and hold Distributor and its
officers, directors, employees, agents and representatives harmless from,
against, and in respect of Losses. Distributor hereby agrees to indemnify
Company and hold Company and its officers, directors, employees, agents and
representatives harmless from, against, and in respect of Losses.

(c)Time Limitation on Indemnification. Notwithstanding the foregoing, no claim
may be made or suit instituted under this Section 5.7 unless such claim is
asserted by written notice specifying to a reasonable degree the material
details of the alleged breach (to the extent then

6Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

known) that is delivered to the other Party on or before the first anniversary
of the termination or expiration of this Agreement.

(d)Third Party Claims. Promptly after the receipt by any Party entitled to
indemnification under this Section 5.7 (in such capacity, an "Indemnitee") of
notice of the commencement of any action against such Indemnitee by a third
party (a "Third Party Claimant"), such Indemnitee shall, if a claim with respect
thereto is or may be made against any party required to provide indemnification
pursuant to this Section 5.7 (in such capacity, an "Indemnifying Party"), give
such Indemnifying Party written notice thereof The failure to give such notice
shall not relieve any Indemnifying Party from any obligation hereunder except
where, and then solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party. Such Indemnifying Party shall
have the right to defend such claim, at such Indemnifying Party's expense and
with counsel of its choice reasonably satisfactory to the Indemnitee, provided
that the Indemnifying Party conducts the defense of such claim actively and
diligently. If the Indemnifying Party assumes the defense of such claim, the
Indemnitee agrees to reasonably cooperate in such defense so long as the
Indemnitee is not materially prejudiced thereby. So long as the Indemnifying
Party is conducting the defense of such claim as provided in the previous
sentence, the Indemnitee may retain separate co-counsel at its sole cost and
expense and may participate in defense of such claim, and neither the
Indemnifying Party nor the Indemnitee will consent to the entry of any judgment
or enter into any settlement with respect to such claim without the prior
written consent of the other, which consent will not be unreasonably withheld.
If the Indemnitee reasonably determines that there may be a conflict between the
positions of the Indemnifying Party and the Indemnitee in conducting the defense
of any action pursuant to this Section 5.7, the counsel for the Indemnitee shall
conduct the defense of such action (at the expense of the Indemnifying Party) to
the extent reasonably determined by such counsel to be necessary to protect the
interests of the Indemnitee and the Indemnifying Party shall employ separate
counsel for its own defense. In the event the Indemnifying Party does not or
ceases to conduct the defense of such claim as so provided, (x) the Indemnitee
may defend against, and consent to the entry of any judgment or enter into any
settlement with respect to, such claim in any manner it may reasonably deem to
be appropriate, (y) the Indemnifying Party will reimburse the Indemnitee
promptly and periodically for the costs of defending against such claim,
including attorneys' fees and expenses, and (z) the Indemnifying Party will
remain responsible for any Losses the Indemnitee may suffer as a result of such
claim to the full extent provided in this Section 5.7. Each Party shall take all
such actions at the expense of the other Party as may be reasonably requested by
such Party in connection with such settlement or defense. If a preliminary or
final judgment shall be obtained against Distributor's use of Products or any
components thereof by reason of any alleged infringement, or if, in Company's
opinion, a Product is likely to become subject to such a claim, Company may, at
its sole option and expense:

(i)modify the Product so that the Product becomes non-infringing, but still
meets the performance specifications of such Product;

(ii)procure for Distributor or its customers the right to continue to use the
Product; or

(iii)substitute for the allegedly infringing Product another product meeting the
performance specifications for such Product, at no additional cost to
Distributor.

7Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

(e)Additional Limits on Indemnification. Anything elsewhere in this Agreement to
the contrary notwithstanding, neither Party nor any Indemnitee shall be entitled
to indemnification pursuant to Section 5.7(b) of this Agreement:

(i)for any amount by which a covered Loss is increased because the Indemnitee
failed to give the Indemnified Party notice thereof within a reasonable time
after learning that such covered Loss exists;

(ii)for any portion of any covered Third Party Claim to the extent settled or
compromised by the Indemnitee without the prior written consent of the
Indemnifying Party, which consent may not be unreasonably withheld or delayed
provided such settlement or compromise does not require admission of guilt and
provides a complete release, while the Indemnifying Party has undertaken and
continues the defense of such Third Party Claim in accordance with the terms of
Section 5.7(d);

(iii)for any amount in excess of the highest bona fide offer by the Indemnifying
Party to settle or compromise any covered Third Party Claim where such offer of
settlement or compromise includes a complete release of, or complete covenant
not to sue, the Indemnitee by the Third Party Claimant and the Third Party
Claimant states in writing that such offer of settlement or compromise is
unconditionally acceptable to it but the settlement or compromise is prevented
from occurring by any action or any withholding of consent or approval on the
part of the Indemnitee;

(iv)anything elsewhere in this Agreement to the contrary notwithstanding, it is
the intention of Company and Distributor that indemnification, as provided in
this Section 5.7, shall be the exclusive remedy for any and all breaches of
representation, warranty, covenant, or agreement contained in this Agreement,
except for specific performance of covenants specified in this Agreement,
provided that the foregoing shall not limit the right of the Parties to such
equitable remedies as may be available. NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY AMOUNTS REPRESENTING ITS LOSS OF PROFITS, LOSS OF BUSINESS, OR
INDIRECT, SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, ARISING FROM
THE PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT OR ANY ACTS OR OMISSIONS
ASSOCIATED THEREWITH OR RELATED TO THE USE OF ANY ITEMS OR SERVICES FURNISHED
UNDER THIS AGREEMENT, WHETHER THE BASIS OF THE LIABILITY IS BREACH OF CONTRACT,
TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), STATUTES, OR ANY OTHER LEGAL
THEORY.

ARTICLE Six
ASSIGNMENT

6.1Distributor's Rights and Obligations Nonassignable. Distributor's rights to
market, promote, sell, and distribute the Products are nonassignable or
otherwise transferable in whole or in part without Company's prior written
consent.

6.2Assignment by Company. Company may assign this Agreement without
Distributor's consent upon written notice to Distributor.

8Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

ARTICLE Seven
TERM, MODIFICATION, AND TERMINATION

7.1Term. The initial term of this Agreement is 39 months commencing as of the
Effective Date and ending December 31, 2018 (the "Initial Term"), and shall
renew for successive one year periods thereafter only through advance written
consent of each Party (the Initial Term together with all such renewal periods
are referred to as "Term"). Any earlier modification or termination of the Term
to the contrary notwithstanding, under no circumstances shall the pricing of any
Products which may be sold for use in treating patients whose care is financed
in whole or in part under the federal Medicare or Medicaid programs be changed
outside of allowed/accepted parameters in any respect within such Term.

7.2Termination, Either Party may terminate this agreement with or without cause,
upon 30 days written notice delivered to the last known address of the other
Party.  Company may terminate this Agreement immediately upon the material
breach of any provision hereof by Distributor. In the event of termination or
expiration of this agreement, Company shall within 90 days after such
termination, have-the right to purchase from Distributor all of any inventory of
Products which Distributor may have on hand that are in sellable condition and
shall have purchased from Company at a price not to exceed the transfer price at
which Distributor acquired such inventory. In addition, Distributor shall to
return to Company any and all property belonging to Company, including, without
limitation, all sales materials, documentation, quotations, specifications,
prices, confidential data, and demonstration Products, materials, and samples,
and Company shall also return any like property of Distributor. No transactions
voided as part of termination will be included in any Rebate calculation.
Further, no Rebate will be paid for the calendar year unless Company terminates
without cause.

ARTICLE Eight
ACCEPTANCE

8.1Company Acceptance. All orders placed by Distributor are subject to Company
acceptance. Company may reject any order in Company's sole discretion.

ARTICLE Nine
WORK PRODUCT AND INTELLECTUAL PROPERTY

9.1Prohibition on Reverse Engineering and Ownership of Work Product. Distributor
agrees not to modify, improve, reverse engineer, disassemble, analyze for
reproduction, or otherwise duplicate any of the Products and further agrees not
to aid any other persons or entities in doing the same. Any modifications or
improvements to the Products (collectively, the "Improvements") made by
Distributor shall be owned exclusively by Company, and Distributor hereby
assigns, and shall ensure that its employees and officers enter into binding
commitments to assign, to Company all rights, title, and interest in and to the
Improvements. Company shall own all Work Product (as defined below). All Work
Product shall be considered work made for hire by Distributor and owned by
Company. If any of the Work Product may not, by operation of law, be considered
work made for hire by Distributor for Company (or if ownership of all right,
title, and interest of the intellectual property rights therein shall not
otherwise vest exclusively in Company), Distributor agrees to assign, and upon
creation thereof automatically assigns, without further

9Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

consideration, all Work Product. Company and its successors and assigns shall
have the right to obtain and hold in its or their own name copyrights,
registrations, patents, and any other protection available in any Work Product.
"Work Product" means all intellectual property rights that relates to the
business and interests of Company and that Distributor creates, invents,
conceives, or develops at any time during the term of this Agreement relating to
the business of Company, including all U.S. and international copyrights,
patentable inventions, Trade Secrets (as defined below), discoveries, and
improvements, and other intellectual property rights.

ARTICLE Ten
FORCE MAJEURE

10.1Force Majeure. Neither Party shall be held in breach of this Agreement for
failure to perform any of its obligations hereunder, and the time required for
performance shall be extended for a period equal to the period of such delay,
provided that such delay has been caused by or is a result of any acts of God;
acts of the public enemy; civil strife; wars declared or undeclared; embargoes;
labor disputes, including strikes, lockouts, job actions, or boycotts; fires;
explosions; floods; shortages of material or energy; events caused by reason of
laws or regulations or orders by any government, governmental agency, or
instrumentality, or by any other supervening unforeseeable circumstances beyond
the reasonable control of the Party so affected. The Party so affected shall (a)
give prompt written notice to the other Party of the nature and date of
commencement of the force majeure event and its expected duration, and (b) use
its reasonable best efforts to relieve the effect of such cause as rapidly as
possible.

ARTICLE Eleven
INDEPENDENT CONTRACTOR AND INSURANCE

11.1Independent Contractor. Distributor is an "independent contractor," and
shall use its best efforts on behalf of Company. Except as otherwise provided in
this Agreement, Distributor shall not be obligated to serve Company exclusively
during the Term and Company shall not be obligated to engage Distributor
exclusively at any time during the Term. Distributor shall be solely responsible
for all federal, state, and local taxes on Distributor's income as well as all
state, local, federal sales and excise taxes, payroll unemployment and any other
taxes applicable to its employees and independent contractors.

11.2Authorized Distributor. Distributor may indicate in its advertising and on
its stationery that it is an authorized distributor for Company and that
Products promoted by or sold by it were manufactured or distributed by Company,
as the case may be. Company does not appoint Distributor as its agent, nor does
Company authorize Distributor to pledge the credit of Company or to enter into
any contract for Company or to bind Company in any manner.

11.3Trademarks and Trade Name. Company does not convey any property rights or
interest in any trademarks, trade names or other intellectual property of
Company. Distributor's use of any trademark or trade name, or other intellectual
property of Company, is for the exclusive benefit of Company.

11.4Insurance. Distributor and Company shall obtain and/or maintain general
liability, professional liability and product liability insurance or its
equivalent amounting to at least four

10Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

million dollars ($4,000,000) per occurrence and four million dollars
($4,000,000) in the aggregate in view of the activities contemplated pursuant to
this Agreement. Any such coverage may be satisfied under each party's own
umbrella policy, if any. Each party will supply the other adequate proof of such
coverage on each anniversary date of this Agreement.

ARTICLE Twelve
CONFIDENTIALITY

12.1Consequences of Entrustment with Sensitive Information. Distributor's
relationship with Company requires considerable responsibility and trust.
Relying on Distributor's ethical responsibility and undivided loyalty, Company
agrees to and expects to entrust Distributor with highly sensitive,
confidential, restricted, and proprietary information involving Trade Secrets
and Confidential Information (as defined herein). Distributor should recognize
that it could prove very difficult to isolate these Trade Secrets and
Confidential Information from business activities that Distributor might
consider pursuing after termination of Distributor's Services, and in some
instances Distributor may not be able to compete with Company in certain ways
because of the risk that Company's Trade Secrets and Confidential Information
might be compromised. Distributor acknowledges and agrees that Distributor is
legally and ethically responsible for protecting and preserving Company's
proprietary rights for use only for Company's benefit, and these
responsibilities may impose unavoidable limitations on Distributor's ability to
pursue some kinds of business opportunities that might interest Distributor
during or after Distributor's relationship with Company.

12.2Definition of "Trade Secret". A "Trade Secret" is any information, including
technical or non-technical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
which qualifies as a trade secret under applicable law. A "Trade Secret"
generally (a) derives economic value, actual or potential, from not being
generally known, and not being readily ascertainable by proper means, by other
persons who can obtain economic value from its disclosure or use; and (b) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.

12.3Restrictions of Use of Disclosure of Trade Secrets. Distributor agrees not
to use or disclose any Trade Secrets of Company for so long as Distributor
provides the Services to Company and for so long afterwards as the pertinent
item or information remains a Trade Secret, whether or not the Trade Secret is
in written or tangible form, except as required to perform Distributor's
Services for Company. This prohibition is in addition to any rights of Company
existing under common law or applicable statutes for the protection of Trade
Secrets or Confidential Information.

12.4Confidential Information. In addition, and without any intention of limiting
Distributor's other obligations under this Agreement in any way, Distributor
agrees, for so long as Distributor provides the Services to Company and for a
period of three years following the cessation of the Services for any reason
(with or without cause), not to disclose or reveal any Confidential Information
concerning Company or its clients or business partners. As used herein,
"Confidential Information" includes all data or information, whether or not
marked "confidential" (other than Trade Secrets), that is valuable to Company
(or, if owned by someone

11Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

else, is valuable to that third party) and not generally known to the public or
to competitors in the industry, whether (a) disclosed by Company or developed by
Distributor as part of Distributor's duties hereunder, or (b) disclosed to
Company, or to Distributor as part of Distributor's duties hereunder, by third
parties subject to obligations of confidentiality. "Confidential Information"
includes Distributor's compensation from Company pursuant to this Agreement,
Company's business, markets, strategic plans, or any information pertaining to
the technologies and proprietary products, services, and processes of Company
(particularly technology under current development or improvement), or any
confidential information received from a customer or business partner of
Company, unless Distributor has obtained express approval to use or disclose
such information from Company in advance. Any and all material data,
information, know-how, and documentation related to Company's Business, its
market, its customers, its technology, its research and development, and its
anticipated business which is communicated to, supplied to, or observed by
Distributor that is not public information constitutes Confidential Information.

12.5Return of Materials. Upon Company's request or upon the cessation of
Services, Distributor must return to Company all memoranda, notes, records,
drawings, manuals, computer programs, internal or external storage devices,
drives, documentation, diskettes, computer tapes, and other documents or media
pertaining to the business of Company or the Services (including all copies of
such materials). Distributor must also return to Company and leave at its
disposal all materials involving any Trade Secrets and Confidential Information
of Company. This Section 12.5 is intended to apply to all materials made or
compiled by Distributor, as well as to all materials furnished to Distributor
relating to the provision of the Services.

ARTICLE Thirteen
DISPUTES, GOVERNING LAW, AND VENUE

13.1Governing Law and Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Georgia. Any claim arising out of or
relating to this Agreement or its subject matter or any right or obligation
created by this Agreement, irrespective of legal theory or claims underlying
such dispute, will be brought and determined exclusively in the courts of Cobb
County in the State of Georgia. Each Party irrevocably submits to the
jurisdiction of courts in the State of Georgia, and agrees not to challenge
jurisdiction or choice of venue for this Agreement, its subject matter, or any
right, obligation, or dispute arising hereunder.

13.2Attorneys' Fees. In the event any suit or arbitration is reasonably
necessary to enforce any provision of this Agreement, the non-prevailing Party
shall pay the prevailing Party a reasonable sum for attorneys' fees and costs
incurred by the prevailing Party. For these purposes, 'prevailing party' means
the Party who is most successful in the proceedings as determined by the trial
judge.

13.3Specific Performance and Consent to Injunctive Relief. Distributor agrees
that Company will suffer irreparable harm if Distributor breaches any covenant
in this Agreement, and that damages would be very difficult to ascertain if
Distributor breached any covenant in this Agreement. The faithful observance of
all covenants in this Agreement is an essential condition to Distributor's
continuing relationship with Company, and Company is depending upon absolute
compliance. This Agreement is intended to protect the proprietary rights of
Company in many important ways. Even the threat of any misuse of the Trade
Secrets or Confidential Information of

12Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

Company would be extremely harmful, since they are essential to the business of
Company. Distributor agrees that any court or arbitrator of competent
jurisdiction should immediately enjoin any breach of this Agreement upon the
request of Company, and Distributor specifically releases Company from the
requirement of posting any bond in connection with temporary or interlocutory
injunctive relief, to the extent permitted by law.

ARTICLE Fourteen
FURTHER ASSURANCES

14.1Further Assurances. Each Party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments, and documents as the other
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

ARTICLE Fifteen
RESTRAINT ON COMPETITION

15.1DELIBERATELY BLANK

15.2DELIBERATELY BLANK

15.3Nonsolicitation of Employees. Each Party acknowledges the substantial amount
of time, money, and effort that the other Party has spent and will spend in
recruitment of competent employees, and independent contractors, and agrees that
it will not, during the term of this Agreement and for a period of 12 months
following the termination of the Agreement for any reason (with or without
Cause), solicit, or actively assist any other entity in soliciting, for
employment or hire on any other basis, including as an independent contractor,
any Party's employees or independent contractors. Hiring through general
employment advertising is not prohibited by this clause.

15.4Nonsolicitation of Vendors or Partners. Distributor acknowledges the
substantial amount of time, money, and effort that Company has spent and will
spend in the development of manufacturer partnerships, and agrees that
Distributor will not, during the Nonsolicitation Period, regardless of the
reason of termination of this Agreement (with or without cause), (a) solicit any
of Company's vendors, or manufacturing or business partners, including such
entities' distributors, for business, competitive with Company's Business or
otherwise, or (b) actively assist any other entity in soliciting for business
any of Company's vendors or manufacturing or business partners, including such
entities' distributors. This provision will not limit the scope or effectiveness
of any other of Distributor's duties to Company regarding non-competition or
non-solicitation, as evidenced herein or through a separate written instrument.

ARTICLE Sixteen
LIMITATION OF LIABILITY

16.1Limitation of Liability. Company will not be liable to Distributor for any
indirect, incidental, delay, special, punitive, or consequential damages,
including damages for lost opportunities, lost profits, loss of use, cost of
capital, from this Agreement or any other transaction,

13Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

or lost savings, whether arising in contract, tort, or otherwise, even if such
damages were foreseeable or result from a breach of this Agreement. In no event
will Company's aggregate liability to Distributor exceed the amount of the fees
paid by the Company to Distributor during the 12-month period immediately
preceding the date the relevant claim first arose. The Parties specifically
acknowledge that the pricing provisions of this Agreement reflect such
allocation of risk and limitation of liabilities.

ARTICLE Seventeen
MISCELLANEOUS

17.1Severability. If any provision of this Agreement, or the application of such
provision to any person or entity or set of circumstances, is determined to be
invalid, unlawful, void, or unenforceable to any extent, the remainder of this
Agreement, and the application of such provision to persons or entities or
circumstances other than those as to which it is determined to be invalid,
unlawful, void, or unenforceable, will not be affected and will continue to be
valid and enforceable to the fullest extent permitted by law. The Parties will
attempt to re-negotiate any provision deemed invalid, unlawful, void or
unenforceable.

17.2Notices. All notices under this Agreement will be in writing and will be
deemed to have been given and received on the earlier of the date when written
notice is delivered to the address of the Party notified or three business days
after the date such notice is deposited in the U.S. Mail, by registered or
certified mail, postage prepaid, addressed to the address of the Party being
notified. Any Party may change its address for notices by giving a written
notice of address change to the other Party. Notice to the Parties will be given
at the address as follows:

If to Company:

Vivex Biomedical, Inc.

:

1755 West Oak Parkway, Suite 200

 

Marietta, Georgia 30062

 

Attention: Ricardo Nunez, General Counsel

 

Fax: (678) 669-2006

 

 

If to Distributor

CPM Medical Consultants, LLC

 

1565 North Central Expressway, Second Floor

 

Richardson, TX 75080

 

Attention: Mark Brooks, CEO

 

Fax: (972) 354-5566

 

17.3No Waiver. Waiver by Company of any breach of this Agreement by Distributor
will not be effective unless such waiver is in writing, signed by an authorized
official, and references the specific breach, and no such waiver will operate or
be construed as a waiver of the same or another breach on the same or any
subsequent occasion.

14Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

17.4Entire Agreement. This document is the full, complete and final agreement
between the Parties as to its subject matter and supersedes any previous written
or oral agreements relating to this subject which Distributor may have made with
Company.

17.5Benefit. This Agreement will inure to the benefit of, and be binding upon,
(i) Company, together with its successors and assigns; and (ii) Distributor,
together with, as permitted, Distributor's successors, executors,
administrators, personal representatives, heirs, and legatees. This Agreement is
not intended to provide third-party beneficiary status to any other party,
except as specificarovided herein.

17.6Section Headings. The headings contained in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation
thereof.

17.7Counterparts. This Agreement may be executed in counterparts, each of which
will be an original, but all of which together will constitute one instrument.

17.8Joint Language. Language in this Agreement is deemed to be the language
chosen by the Parties to express their mutual intent and no rules of strict
construction will be applied.

17.9Additional Representations and Warranties. Each Party represents and
warrants to the other that: (a) it is not a party to or bound by any agreement
or understanding, oral or written, which conflicts with or purports to prohibit
it from entering into this Agreement or performing any term or provision of this
Agreement; and (b) that the person whose signature appears below as signatory
for it has been and is on the date hereof duly authorized by all necessary and
appropriate action to execute this Agreement.

17.10Modification. This Agreement may be modified or amended from time to time
only by the mutual agreement of the Parties reduced to writing and executed by
them.

17.11Cumulative Remedies and Costs. Rights and remedies specified in this
Agreement are in addition to all other rights and remedies a Party may have
under any other agreement or applicable law, including any right to equitable
relief and any right to sue for damages as a result of a breach of this
Agreement (whether or not it elects to terminate this Agreement), and all such
rights and remedies are cumulative.

17.12Qui Tam Waiver. If any administrative claim is made against Company,
through a qui tam action under the False Claims Act or otherwise (any such claim
an "Administrative Action"), to the extent permissible by law, Distributor will
not be entitled to, and hereby waives and covenants not to pursue, any
individual monetary relief or award or other individual remedies available to
Distributor by or through such Administrative Action. The Parties agree that
this Agreement does not limit either Party's right, where applicable, to file or
participate in an investigative proceeding of any federal, state, or local
governmental agency or authority. Distributor agrees to have all of its owners,
managers, directors, officers, employees, agents, attorneys, consultants, and
any other representatives individually agree to abide by the terms of this
Section 17.12.

17.13Interpretation. For this Agreement, (i) the words "include," "includes" and
"including" are deemed to be followed by the words "without limitation"; (ii)
the word "or" is not

15Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

exclusive; and (iii) the words "herein," "hereof," "hereby," "hereto" and
"hereunder" refer to this Agreement as a whole. Unless the context otherwise
requires, references herein (x) to sections, schedules, and exhibits mean the
sections of, and schedules and exhibits attached to, this Agreement; (y) to an
agreement, instrument, or other document means such agreement, instrument, or
other document as amended, supplemented, and modified from time to time to the
extent permitted by the provisions thereof; and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement is to be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted. The schedules and exhibits referred to herein are to
be construed with, and as an integral part of, this Agreement to the same extent
as if they were set forth verbatim herein.

17.14Press Releases and Other Publicity Announcements. The timing and content of
any voluntary press releases, public announcement or similar publicity regarding
Product, may be issued at such time and in such manner as determined jointly by
Distributor and Company. Each Party will have adequate opportunity to review and
approve all such publicity, which will not be unreasonably withheld, delayed or
conditioned. Communication required by law or regulation shall be preceded by
reasonable notice as practical.

[Signature page follows.]

 

 

16Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

IN WITNESS WHEREOF, the Parties have executed this Distributorship Agreement as
of the Effective Date.

COMPANY

DISTRIBUTOR

Vivex Biomedical, Inc.

CPM Medical Consultants, LLC

 

 

Name: Tracy Anderson

Name: Mark Brooks

Title: CEO

Title: CEO

Acknowledged and Agreed:

The undersigned individual, in his capacity as a principal of Distributor,
hereby agrees to comply with the terms and conditions of this Agreement,
including the duties to maintain confidentiality, protect trade secrets, and
refrain from reverse engineering, as described in Articles Nine and Twelve of
this Agreement, and the duty to not solicit customers or employees of Company,
as described in Article Fifteen of this Agreement.

 

Name: Mark Brooks

Title:

REMAINDER OF PAGE DELIBERATELY BLANK

 

 

17Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

EXHIBIT A

DESCRIPTION AND TRANSFER PRICING OF PRODUCTS

1.

Products. Distributor shall apply its best efforts in selling and marketing the
following Company Products.

CPM Fee Schedule

Note: Attached are the prices as of September 17, 2015. Prices are subject to
periodic market adjustments. Company may change Transfer Prices for Products
consistent with fee changes applicable to or consistent with changes applicable
to Company's other customers. Company will take reasonable measures to provide
advance notice of price changes.

Item #

Item Description

CPM Transfer Fee Cost

0332

FF Anterior Tibialis Tendon

$1,500

0333

FF Posterior Tibialis Tendon

1,500

VX-2850, VX-2850r

Vega Cancellous Strip 50mm x 20mm x 05mm

700

VX-2857, VX-2857r

Vega Cancellous Strip 50mm x 20mm x 07mm

1,138

1404

Cancellous Crushed 15cc

258

VCA050000

Via Graft 5cc

1,500

VCA025000

Via Graft 2.5cc

800

VX-EP5

Vivex DBM Plus 5cc

529

VX-EP3

Vivex DBM Plus 3cc

424

VX-EP10

Vivex DBM Plus 10cc

929

ALL-0025

Allogen (small, 0.25m1)

114

ALL-0050

Allogen (medium, 0.5m1)

137

ALL-0100

Allogen (large, 1.0m1)

218

ALL-0200

Allogen (x large, 2.0m1)

364

0008

FF Patella Tendon w/ Bone Block Half

2,100

VX-3116, VX-3116r

TBD

1745

Vega Cancellous Sponges 12mm x 12mm x12mm

Vega Cancellous Sponges 10mm x 10mm x10mm

FF SemiT Tendon

394

394

1,138

18Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

1746

FF Gracilis Tendon

569

8922

BTB Pre-shaped

TBD

BF2-50x10-05

HA/TCP Strip 50 x 10 x 5mm (tea)

700

CAS010100

Cygnus SoloTM Amnion Patch, 1x1cm

74

CAS020200

Cygnus Solon" Amnion Patch, 2x2cm

148

CAS020300

Cygnus SoloTM Amnion Patch, 2x3cm

198

CAS030300

Cygnus SoloTM Amnion Patch, 3x3cm

270

CAS040400

Cygnus SoloTM Amnion Patch, 4x4cm

442

CAS040600

Cygnus SoloTM Amnion Patch, 4x6cm

638

CAS040800

Cygnus SoloTM Amnion Patch, 4x8cm

834

CAS070700

Cygnus SoloTM Amnion Patch, 7x7cm

1,252

CAS101000

Cygnus SoloTM Amnion Patch, 10x10cm

2,502

CAS121200

Cygnus SoloTM Amnion Patch, 12x12cm

3,456

CAS021200

Cygnus SoloTM Amnion Patch, 2x12cm

638

 

 

2.

Rebate in Company Stock. Distributor shall earn a Rebate in Company stock, which
will be transferred by April 15th of each calendar year beginning in 2016, for
prior year purchases, provided Distributor meets Minimum Sales Thresholds and
this Agreement has not been terminated. Distributor's 2015 calculation will
include all direct purchases from Company's Marietta location beginning August
24, 2015. This includes without limit Distributor's PO # P15-0819-MARK for all
items on that PO that were shipped, not returned, and paid for withindays of
invoice date.

If Distributor exceeds the Minimum Sales Thresholds, the Rebate will be
calculated under the following formula:

 


19Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

[g1rdntfefghq000001.jpg] 

 




20Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

EXHIBIT B

TERRITORY

1.

Appointment of Territory. "Territory" is defined as all doctors, hospitals,
clinics, or other healthcare facilities where medical treatment is administered,
within and limited to the Field of Use (as defined below) AND located in the
territory stipulated below:

United States of America


All Territory is assigned to Distributor on a non-exclusive basis.

2.

Field of Use. For purposes of this Agreement, the "Field of Use" includes the
following fields, specialties, and indications:

 

•

General orthopedic, sports medicine, foot & ankle and spine use all as Company
may amend from time-to-time. During the Term Company may grant exclusive
distributorships for Products to other distributors.

3.

Additional Responsibilities of Distributor. Distributor shall assist in sales
calls, coverage of surgeries, and any other assistance outside Distributor's
Territory as may be requested by Company from time to time in order to assist in
Company's overall business efforts.

 




21Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

EXHIBIT C

TERMS OF SALE

These Terms and Conditions are incorporated into each Purchase Order in Exhibit
C above as if fully written. The Purchase Order constitutes an offer by the
Distributor referenced on the Purchase Order. The offer shall be deemed accepted
by Company solely by Company signature of acceptance indicated on the front page
of the Purchase Order.

1.

PARTIES. V ivex Biomedical, Inc., a Delaware corporation, is "Company," and the
person or Company purchasing goods, as referenced on the Purchase Order, is
"Distributor." All materials, goods or work described on the Purchase Order,
regardless of type, are referred to as "Products."

2.

INSTALLATION AND SERVICE; PRICE ADJUSTMENTS; PAYMENT. The Product price includes
all cost of future services to be rendered by Company to prepare the Products
for use including, for example, the cost of an operating room representative,
inventory monitoring and tray maintenance within the medical facility. These
costs can be itemized upon Distributor's request. Distributor is solely
responsible for any state, local, or federal sales, use, excise or other taxes
and unless specifically stated, such taxes are Distributor's responsibility.
Such taxes will be added to the final invoice prices in those instances in which
Company is required to collect them from Distributor; provided, if Company does
not collect any such taxes and is later asked by or required to pay such taxes
to any taxing authority, Distributor will make such payment to Company. At
Company's option, prices may be adjusted to reflect any increase in the costs of
Company resulting from state, federal or local legislation or any change in the
rate charge or classification of any carrier. Unless otherwise specified by
Company, all prices are F.O.B. Company's plant and payment terms are net 50 days
from date of invoice. Past due invoices will be subject to a service charge on
the unpaid balance at an interest rate equal to the lesser of 18% per annum or
the maximum allowable interest rate under applicable law. Distributor shall
reimburse all expenses incurred by Company in collection, including reasonable
attorneys' fees.

3.

SHIPMENT; DELIVERY; RISK OF LOSS. Title to and risk of loss of the Products
shall pass to Distributor as soon as Company delivers the Products to the
carrier. Each shipment date is approximate, and Company is not responsible for
any damages of any kind resulting from any delay in shipment or delivery of any
Products. Distributor is responsible for all shipping, delivering, handling,
storage and insurance charges, such charges to be added to the final invoice or
reimbursed by Distributor to Company upon Company's payment of such charges.

4.

WARRANTY. The only warranty given in respect of any Product is the express
written Warranty provided by Company in Section 5 of the Distributor Agreement.
COMPANY MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, WHETHER OF MERCHANTABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE OR USE OR OTHERWISE, ON THE PRODUCTS, OR
ON ANY PARTS OR LABOR FURNISHED DURING THE SALE, DELIVERY, INSTALLATION, OR
SERVICING OF THE PRODUCTS.

5.

CLAIMS; COMMENCEMENT OF ACTIONS; RETURNS. Distributor shall promptly inspect all
Products upon delivery. No claims for shortages will be allowed unless such
shortages are reported to Company within seven days after delivery. No other
claims against Company relating to any Products will be allowed unless asserted
in writing within 30 days after delivery of such Product. Any lawsuit or other
action by Distributor based upon breach of this contract or upon any other claim
arising out of this sale must be commenced within one year from the date of the
tender of delivery by Company. Returns of Products by Distributor to Company
must conform to the "Biologics Return Policy and Restocking Fee" at Exhibit D.

22Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

6.

LIMITATION OF LIABILITY. IN NO EVENT SHALL COMPANY BE LIABLE TO DISTRIBUTOR FOR
ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR AS
THE RESULT OF THE SALE, DELIVERY, NON-DELIVERY, INSTALLATION, SERVICING, USE OR
LOSS OF USE OF THE PRODUCTS OR ANY PART THEREOF, OR FOR ANY CHARGES OR EXPENSES
OF ANY NATURE INCURRED WITHOUT COMPANY'S WRITTEN CONSENT, EVEN THOUGH COMPANY
HAS BEEN NEGLIGENT. IN NO EVENT SHALL COMPANY'S LIABILITY UNDER ANY CLAIM MADE
BY DISTRIBUTOR EXCEED THE PURCHASE PRICE OF THE PRODUCTS IN RESPECT OF WHICH
DAMAGES ARE CLAIMED.

7.

CREDIT; RIGHTS OF COMPANY. If Distributor fails to pay any indebtedness to
Company promptly when due or if Distributor's performance or financial condition
shall at any time seem to Company inadequate to warrant an extension of credit,
Company may, if it so elects, with or without demand for any payment past due
and without prejudice to any other rights or remedies available to it, take some
or all of the following actions: (a) Require cash payment in advance or on
delivery or on presentation of a sight draft attached to a bill of lading or
such other security or proof of responsibility as is satisfactory to Company, as
a condition to making further shipments of Products to Distributor or any of its
customers (irrespective of whether such shipments are in fulfillment of any
order already received and accepted by Company). (b) Cancel any unfilled and
unshipped order or portion thereof, by Distributor for Products. (c) Apply any
outstanding credits or loans due Distributor against any indebtedness owing by
Distributor to Company, whether or not due or past due. If Distributor fails in
any way to fulfill any of its obligations hereunder, Company may defer further
shipments until such default is corrected or cancel this order and recover
damages. Company shall have a security interest in, and lien upon, any property
of Distributor in Company's possession as security for the payment of any
amounts owing to Company by Distributor.

8.

CANCELLATIONS. After acceptance by Company, an order shall not be subject to
cancellation by Distributor except with Company's advance written consent and
upon terms that will indemnify Company against all direct, incidental and
consequential loss or damage including, but not limited to, the losses, damages
and expenses described in Section 3 above

9.

LIMITATION OF ASSIGNMENT. Neither Party may assign any of its rights or
obligations hereunder without the prior written consent of the other, except
that Company shall have the right to assign to any Company with which it is
affiliated or to any corporation into which it shall be merged, with which it
shall be consolidated, or by which it, or all or substantially all of its
assets, shall be acquired or any other Company resulting from a reorganization
of Company or its business segments.

10.

ENTIRE AGREEMENT. This document contains the entire agreement between Company
and Distributor and constitutes the final, complete and exclusive expression of
the terms of the agreement, all prior or contemporaneous written or oral
communications, agreements, forms or negotiations with respect to the subject
matter hereof and replaces the same in its entirety. By way of illustration and
not limitation, Distributor's order shall be deemed to incorporate, without
exception, all terms and conditions hereof notwithstanding any order form of
Distributor containing additional or contrary terms or conditions, unless
Distributor shall have expressly advised Company to the contrary in a writing
apart from such order form, and no acknowledgement by Company of an order by
Distributor shall be deemed to be an acceptance by Company of any such
additional or contrary terms or condition. Any acknowledgement by Company of any
order by Distributor is expressly conditional on Distributor assenting to, or
otherwise being bound by,

23Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

any terms or conditions hereof which are in addition or contrary to the terms
and conditions of Distributor's order form. No additional or contrary terms or
conditions or modifications may be made to the terms and conditions contained
herein except by a written instrument signed by one of Company's officers.
Stenographical and clerical errors are subject to correction by Company.

11.

GOVERNING LAW. This document and the sale of all Products shall be governed by
and construed in accordance with the laws of the State of Georgia. Whenever
there is a conflict of laws, the substantive laws of the State of Georgia shall
prevail. All disputes shall be filed solely in a court of competent jurisdiction
located in Cobb County, Georgia.

12.

NO TRANSFER OF "PHI". Distributor and Company agree that Company is not a
"Business Associate" as defined under HIPAA and that Distributor shall not,
directly or indirectly, deliver or transfer any "Protected Health Information"
(also as defined by HIPAA) to Company.




24Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

EXHIBIT D

BIOLOGICS RETURN POLICY AND RESTOCKING FEE

All returned items require a Return Authorization number ("RA") prior to
returning. To obtain an RA, contact Vivex Customer Service at
customerservice@vivexbiomedical.com. Any items returned without an RA number may
be considered non-returnable. All returns will be credited against the Rebate
calculation.

Fresh Tissue

No return.

Freeze-Dried Tissue and Synthetic Biomaterials

May only be returned if (1) Company receives the package within ten business
days from the date shipped to the designated distributor, representative, or
healthcare facility, and (2) the packaging has not been opened or compromised.

There will be a 20% restocking fee applied per item.

The remaining balance will be credited upon approval and upon inspection of
tissue returned.

Frozen Allograft Tissue

It is not standard practice for Company to accept frozen tissue returned from a
purchaser due to strict requirements on temperature monitoring and chain of
custody. Therefore, the basic considerations would be that the shipping
container has not been opened or tampered with, the RA is requested within the
same business day of delivery, and the total amount of time on dry ice is within
48 hours from the date shipped to the designated purchaser. Each request will be
reviewed for approval on an individual basis by contacting Vivex Customer
Service at the above email address.

There will be a 20% restocking fee applied per tissue item.

The remaining balance will be credited upon approval and upon inspection of
tissue returned.

All frozen tissue returns, if accepted, must comply with the individual tissue
bank's return policy.

Qualification

Notwithstanding the foregoing, the above return policy is subject to the terms
and conditions offered by the manufacturer of the products at issue.




25Initials:  

 

--------------------------------------------------------------------------------

EXHIBIT 10.26

EXHIBIT E

STORAGE AND HANDLING

 

1.

Where applicable, Distributor agrees to store and handle the Consigned Goods in
accordance with: (i) the U.S. Food and Drug Administration policy entitled Good
Tissue Practice, as amended from time to time; and (ii) the manufacturer's
recommended Storage Requirements and Preparation policy as set forth in the
package insert that accompanies the Consigned Goods (the "Storage
Requirements"). Distributor shall indemnify and hold harmless Company for any
adulteration, contamination, or any other defect resulting from the failure to
comply with the Storage Requirements.

 

2.

Distributor agrees to the following:

 

(i)

Distributor is prohibited from transferring any consigned allograft to another
Distributor location;

 

(ii)

Distributor shall maintain storage conditions in compliance with The Joint
Commission Regulations (TJC) Transplant Safety Standards or FDA/AATB Standards,
as applicable;

 

(iii)

Distributor shall document receipt of each replacement graft and track the
location of the graft throughout the Distributor, in compliance with TJC
regulations or FDA/AATB Standards, as applicable;

 

(iv)

Distributor shall document each graft implantation in a clearly defined "Implant
Log" that is accessible by representatives of the Product manufacturer;

 

(v)

Distributor shall document implant of graft on a "Tissue Utilization Record" and
return to Product manufacturer; and

 

(vi)

Distributor shall allow representatives of the Product manufacturer to review
storage, usage, purchase order, and return authorization records.

 

 

26Initials:  

 